Exhibit 10.15

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
TRACTOR SUPPLY STORE – VERNON, CT
TRACTOR SUPPLY CO. – 404 TALCOTTVILLE ROAD, VERNON, CT
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC (“Buyer”), and AMIGOS 3, LLC (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions.The terms listed below shall have the respective meaning
given them as set forth adjacent to each term.
(a)    “Broker” shall mean Mark D’Addabbo/New England Retail Properties, Inc.,
acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur on August 1, 2013 but in no event earlier than one (1)
day after the last day of the Due Diligence Period (as defined herein). The date
of Closing is sometimes hereinafter referred to as the “Closing Date.” Neither
party will need to be present at Closing, it being anticipated that the parties
will deliver all Closing documents and deliverables in escrow to the Escrow
Agent (or if both Buyer and Seller agree, to Buyer’s and/or Seller’s counsel)
prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is twenty-eight (28) days
thereafter. Seller shall deliver to Buyer all of the Due Diligence Materials
within five (5) business days after the Effective Date, and for each day that
passes thereafter until all of the Due Diligence Materials are delivered to
Buyer, the Due Diligence Period shall be extended by one (1) day up to a maximum
of 10 days.
(d)    “Earnest Money” shall mean TWO HUNDRED FOUR THOUSAND and No/Dollars
($204,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) days after the Effective Date. If the Earnest Money is not delivered to
Escrow Agent within said three (3) day period, then this Agreement shall be
deemed null and void. The Earnest Money shall be deposited by Buyer in escrow
with Escrow Agent, to be applied as part payment of the Purchase Price at the
time the sale is closed, or disbursed as agreed upon in accordance with the
terms of this Agreement. Seller and Buyer each shall pay one-half of all
reasonable escrow fees charged by Escrow Agent. However if the Escrow Agent’s
fee exceeds $1,000.00, then Seller’s contribution to the fees shall be capped at
$500.00.
(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.

1

--------------------------------------------------------------------------------



(f)    “Escrow Agent” shall mean Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention:  Regina L. Fiegel, Telephone: 
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rfiegel@stewart.com The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collection and disbursement of the funds.
(g)    “Lease” shall mean that certain Lease dated as of May 23, 2012 (the
“Lease”) between Seller, as landlord, and Tractor Supply Company, as tenant
(“Tenant”), as amended.
(h)    “Property” shall mean (A) that certain real property located at 404
Talcottville Road, Vernon, Connecticut, being more particularly described on
Exhibit A, attached hereto and incorporated herein (the “Real Property”)
together with all buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (A) all right, title and interest of Seller
under the Lease and all security deposits (if any) that Seller is holding
pursuant to the Lease; (A) all right, title and interest of Seller in all
machinery, furniture, equipment and items of personal property of Seller
attached or appurtenant to, located on or used in the ownership, use, operation
or maintenance of the Property or the Improvements (collectively, the
“Personalty”); (A) all right, title and interest of Seller, if any, to any
unpaid award for (A) any taking or condemnation of the Property or any portion
thereof, or (A) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant (the “Intangible Property”).
(i)    “Purchase Price” shall mean FOUR MILLION SEVENTY-FOUR THOUSAND
SEVENTY-FOUR and No/Dollars ($4,074,074.00). The Purchase Price is based on a
capitalization rate of 6.75% and an Annual Net Rent (hereinafter defined) of
$275,000.00 per annum with rental increases of ten percent (10%) every five
years. If the Annual Net Rent on the Closing Date is not the same, the Purchase
Price shall be adjusted accordingly.
(j)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Amigos 3, LLC
c/o New England Retail Properties, Inc.
150 Hartford Avenue
Wethersfield, CT 06109
Tel. No.: (860) 529-9000
Email: markd@newenglandretail.com






And to:     

2

--------------------------------------------------------------------------------



Thomas P. Moriarty
Moriarty, Paetzold & Sherwood
2230 Main Street
Glastonbury, CT 06033
Email: tom@m-plaw.net


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
William Kahane
American Realty Capital II, LLC
405 Park Avenue, 12th Floor
New York, NY 10022
Tel. No.: (215) 887-3054
Fax No.: (646) 861-7751
Email: wkahane@arlcap.com
And to:
Jesse Galloway
American Realty Capital II, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
American Realty Capital, LLC
202 E Franklin Street
Monroe, NC 28112
Tel. No.: (212) 415-6570
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com


2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.

3

--------------------------------------------------------------------------------



3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds to Escrow
Agent, at the time of Closing, or as otherwise agreed to between Buyer and
Seller.
4.    Proration of Expenses and Payment of Costs and Recording FeesAll real
estate taxes, rollback taxes, personal property taxes, water and sewer use
charges, and any other charges and assessments constituting a lien on the
Property (collectively “Taxes and Assessments”) due and payable on or before the
Closing Date shall be remitted to the collecting authorities or to the Escrow
Agent by Seller prior to or at Closing. There shall be no closing adjustments
between the parties for Taxes and Assessments not yet due and payable at Closing
unless Tenant is not responsible for all such Taxes and Assessments due in
accordance with the provisions of the Lease.
(a)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(b)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)Title Insurance policy premiums for endorsements that Seller elects to
purchase to cover title issues, if any;


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property.


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;


(iv)All fees relating to the executing of the Deed for the Property and for any
costs incurred in connection with the release of existing debt, including, but
not limited to, prepayment penalty fees and recording fees for documents
providing for the release of the applicable Property from the existing debt.

(c)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)100% of all Owner’s Title Insurance policy premiums, including search costs
and a survey endorsement and any other endorsements issued in connection with
such policies other than endorsements that Seller elects to purchase to cover
title issues, if any;



4

--------------------------------------------------------------------------------



(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title.At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of PropertySeller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which render the
Title unmarketable and which are of a nature that are capable of being cured
with reasonable efforts prior to Closing. Seller shall have no obligation to
cure any Title Matter objected to, except as aforesaid, provided Seller notifies
Buyer of any objections which Seller elects not to remove or cure within five
(5) business days following receipt of Buyer’s objections. In the event that
Seller refuses to remove or cure any objections which render the Title
unmarketable, Buyer shall have the right to terminate this Agreement upon
written notice to Seller given within five (5) business days after receipt of
Seller’s notice, upon which termination the Earnest Money shall be returned to
Buyer and neither party shall have any further obligation hereunder, except as
otherwise expressly set forth herein. If any matter not revealed in the Title
Commitment is discovered by Buyer or by the Escrow Agent and is added to the
Title Commitment by the Escrow Agent at or prior to Closing, Buyer shall have
until the earlier of (i) ten (10) days after the Buyer’s receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer, and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the following documents and materials pertaining to the
Property to the extent

5

--------------------------------------------------------------------------------



within Seller’s possession or reasonably obtainable by Seller or Seller’s
counsel: (i) a complete copy of all leases affecting the Property and all
amendments thereto and of all material correspondence relating thereto; (ii) a
copy of all surveys and site plans of the Property, including without limitation
any as-built survey obtained or delivered to tenants of the Property in
connection with its construction; (iii) a copy of all architectural plans and
specifications and construction drawings and contracts for improvements located
on the Property; (iv) a copy of Seller’s title insurance commitments and
policies relating to the Property; (v) a copy of the certificate of occupancy
for the Property; and of all governmental permits/approvals; (vi) a copy of all
environmental, reports for the Property; (vii) copies of the Property’s real
estate tax bills for the current and prior tax year or, if the Property has been
owned by Seller for less than two (2) tax years, for the period of ownership;
(viii) (ix) the operating statements of the Property for the twelve (12)
calendar months immediately preceding the Effective Date or if the Tenant has
been operating for less than twelve (12) months, for the period of operation;
(x) all service contracts which affect the Property, if any; and (xi) a copy of
all warranties relating to the improvements constructed on the Property,
including without limitation any roof warranties (the “Due Diligence
Materials”). Additionally, during the term of this Agreement, Buyer, its agents
and designees, shall have the right, subject to the Tenant’s consent, to enter
the Property for the purposes of inspecting the Property, , and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller prior to the expiration of the Due Diligence Period, in which
event this Agreement shall become null and void, Buyer shall receive a refund of
the Earnest Money, and all rights, liabilities and obligations of the parties
under this Agreement shall expire, except as otherwise expressly set forth
herein.
(c)    Within fifteen (15) days following the Effective Date Seller shall
request Estoppel Certificates certified to Buyer, ARC TSVRNCT001, LLC and their
Lender, successors and assigns (and simultaneously provide Buyer with a copy of
such request) and a Waiver of Tenant’s right of first refusal. It shall be a
condition of Closing that Seller shall have obtained an estoppel certificate
from Tenant in the form attached hereto as Exhibit F (the “Tenant Estoppel
Certificate”) or in such form reasonably acceptable to Tenant and Seller shall
use good faith efforts to obtain the

6

--------------------------------------------------------------------------------



same. Seller shall promptly deliver to Buyer photocopies or pdf files of the
executed estoppel certificates when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the
“SNDA”).(upon execution of this agreement, please provide us lender’s name and
address)
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/CondemnationUpon an occurrence of a casualty, condemnation or
taking, Seller shall notify Buyer in writing of same. Until Closing, the risk of
loss or damage to the Property, except as otherwise expressly provided herein,
shall be borne by Seller. In the event all or any portion of the Property is
damaged in any casualty or condemned or taken (or notice of any condemnation or
taking is issued) so that: (a) Tenant has a right of termination or abatement of
rent under the Lease, or (b) with respect to any casualty, if the cost to repair
such casualty would exceed $50,000, or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Seller within
ten (10) business days after Buyer’s receipt of notice of such condemnation,
taking or damage, upon which termination the Earnest Money shall be returned to
the Buyer and neither party hereto shall have any further rights, obligations or
liabilities under this Agreement, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement or does not have
the right to terminate this Agreement as aforesaid, there shall be no abatement
of the Purchase Price and Seller shall assign to Buyer at the Closing the rights
of Seller to the proceeds under Seller’s insurance policies covering such
Property with respect to such damage or destruction (or pay to Buyer any such
proceeds received prior to Closing) and pay to Buyer the amount of any
deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies received from such insurance policies.
8.    Earnest Money Disbursement.The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow

7

--------------------------------------------------------------------------------



Agent does not receive a written objection from the other party to the proposed
payment within five (5) business days after the giving of such notice by Escrow
Agent, Escrow Agent is hereby authorized to make the payment set forth in the
Demand. If Escrow Agent does receive such written objection within such period,
Escrow Agent shall continue to hold such amount until otherwise directed by
written instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a) if Buyer delivers a
notice to Escrow Agent stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
immediately return the Earnest Money to Buyer and simultaneously therewith
provide written notice of the same to Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.

8

--------------------------------------------------------------------------------



(b)    In the event of a default in the obligations herein taken by Seller, or
in the event of the failure of a condition precedent set forth in Section 13 of
this Agreement, with respect to the Property, Buyer may, as its sole and
exclusive remedy, either: (i) waive any unsatisfied conditions and proceed to
Closing in accordance with the terms and provisions hereof; (ii) terminate this
Agreement by delivering written notice thereof to Seller no later than Closing,
upon which termination the Earnest Money shall be refunded to Buyer, Seller
shall pay to Buyer all of the out-of-pocket costs and expenses incurred by Buyer
in connection with this Agreement, not to exceed $15,000.00, which return and
payment shall operate to terminate this Agreement and release Seller and Buyer
from any and all liability hereunder, except those which are specifically stated
herein to survive any termination hereof; (iii) enforce specific performance of
Seller’s obligations hereunder; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”), and the “Closing Date” shall be moved to the
last day of the Closing Extension Period. If Buyer so extends the Closing Date,
then Seller may, but shall not be obligated to, cause said conditions to be
satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b) (i) through (iii) above except that
the term “Closing” shall read “Extended Closing”.
10.    Closing.The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;
(f)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof;
(g)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;

9

--------------------------------------------------------------------------------



(h)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(i)    Originals of the Warranties (as hereinafter defined) re-issued at Buyer’s
expense, to Buyer or Tenant, as requested by Buyer;
(j)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the non
foreign status of Seller;
(k)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(l)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(m)    Letter to Tenant in form of Exhibit H attached hereto;
(n)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease.; and
(o)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (f) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer’s
and Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such party). If Buyer timely exercises this right to extend, any document
that Seller is obligated to provide that is “time sensitive” does not need to be
provided again by Seller. The Closing shall be held through the mail by delivery
of the closing documents to the Escrow Agent on or prior to the Closing or such
other place or manner as the parties hereto may mutually agree.
11.    Representations by Seller.For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder

10

--------------------------------------------------------------------------------



and thereunder. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of Seller or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease; and the driveway, drainage and reciprocal easement agreements of
record with the abutting landowners.
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in the Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) The total
scheduled annual base rent (the “Annual Net Rent”) for the initial term of the
Lease will be $275,000.00 per annum with ten percent (10.0%) increases every
five (5) years;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease, other than, to the extent applicable, the driveway,
drainage and reciprocal easement agreements of record with the abutting
landowners. Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal other than in favor
of Tractor Supply Company or other purchase right in favor of any other person
or entity; and apart from this Agreement, Seller has not entered into any
written agreements for the purchase or sale of the Property, or any interest
therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or

11

--------------------------------------------------------------------------------



substantially all the assets of any Seller, Seller shall provide to Buyer at
Closing an excise tax lien waiver or such other reasonably obtainable
instruments evidencing compliance with laws or payment of taxes to the extent
required by the law of the relevant state, or an indemnification from a party
reasonably acceptable to Buyer for any resulting liability with respect to the
period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property; and
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of six (6) months.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:Buyer is duly formed, validly existing and in good
standing under the laws of Delaware, is authorized to consummate the transaction
set forth herein and fulfill all of its obligations hereunder and under all
closing documents to be executed by Buyer, and has all necessary power to
execute and deliver this Agreement and all closing documents to be executed by
Buyer, and to perform all of Buyer’s obligations hereunder and thereunder. This
Agreement and all closing documents to be executed by Buyer have been duly
authorized by all requisite corporate or other required action on the part of
Buyer and are the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all closing documents to be executed by Buyer, nor the
performance of the obligations of Buyer hereunder or thereunder will result in
the violation of any law or any provision of the organizational documents of
Buyer or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations.Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;

12

--------------------------------------------------------------------------------



(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver by Tenant of any
right of first refusal, right of first offer or other purchase option that
Tenant has pursuant to the Lease to purchase the Property from Seller; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations.Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer

13

--------------------------------------------------------------------------------



shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Buyer prior to or at the Closing.
15.    Notices.Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants.Seller agrees that it: (a) shall continue to operate and
manage the Property in the same manner in which Seller has previously operated
and managed the Property; (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain the Property in the same (or better)
condition as exists on the date hereof; and (c) shall not, without Buyer’s prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer’s sole discretion: (i) amend the Lease in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to the Property; (ii) consent to an assignment of the Lease or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate the Lease nor release any guarantor of or security for
the Lease unless required by the express terms of the Lease; and/or (iv) cause,
permit or consent to an alteration of the premises demised thereunder (unless
such consent is non-discretionary). Seller shall promptly inform Buyer in
writing of any material event adversely affecting the ownership, use, occupancy
or maintenance of the Property, whether insured or not.
17.    Performance on Business Days.A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
18.    Entire Agreement.This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
19.    Severability.If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

14

--------------------------------------------------------------------------------



20.    No Representations or Warranties.Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
21.    Applicable Law.This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
22.    Tax-Deferred Exchange.Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
23.    Broker’s Commissions.Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The

15

--------------------------------------------------------------------------------



representations, warranties and indemnity obligations contained in this section
shall survive the Closing or the earlier termination of this Agreement.
24.    Assignment.Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of a related special purpose entity titled ARC TSVRNCT001, LLC
(“Approved Assignee”) and intends to assign Approved Assignee its rights
hereunder prior to Closing.
25.    Attorneys’ Fees.In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
26.    Counterparts.This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
27.    Anti-Terrorism.Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:                        SELLER:
AMERICAN REALTY CAPITAL II, LLC        AMIGOS 3, LLC                
        
By:    /s/ Edward M. Weil, Jr         By:     /s/ Marc C. D'Addabbo         
Name:      Edward M. Weil, Jr.                Name: Marc C. D'Addabbo         
Title:     President                    Title:     Member                
Date:     6/11/13                    Date:      6/11/13                


THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
STEWART TITLE GUARANTY
By:     /s/ Regina Fiegel             
Name:    Regina Fiegel                
Title:     Senior Vice President            
Date:     6/11/13                 



17

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    -    Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties































A-1

--------------------------------------------------------------------------------







EXHIBIT A
[exhibit1015psatsverno_image1.gif]







2

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2013, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
                                                


By:                         
                        Name:
                        Its:


[ACKNOWLEDGMENT]







































2

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE [, GUARANTY] AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease. [together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).]
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:
                    
Name:                 
Title:             



ASSIGNEE:


_______________________________


By:
                    
Name:                 
Title:             




3

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013.
SELLER:
                                            
By:                         
Name:                         
Title:                         

D-1

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property]



D-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2013, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2006, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




                        
a                         


By:                         
Name:                         
Title:                         



E-1

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF TENANT ESTOPPEL
The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned is the tenant under that certain [Lease Agreement] dated
as of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases that real property located at _________________________________________
(the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly), (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the fixed annual
minimum rent shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 200_. Additional rent under the
Lease

F-1

--------------------------------------------------------------------------------



has been paid through and including the month of __________, 200_. No such rent
(excluding security deposits) has been paid more than one (1) month in advance
of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    The undersigned is duly authorized to execute this Certificate on behalf
of Tenant.
Dated: ____________, 2013
TENANT:    
____________________, a ________________
By:
Name:
Title:



D-2

--------------------------------------------------------------------------------




EXHIBIT G
GUARANTOR ESTOPPEL CERTIFICATE
The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned (“Guarantor”) is the guarantor of that certain [Lease
Agreement] dated as of _____________ __, ____, as amended by [insert amendments]
([collectively,] the “Lease”) by and between ________________________
(“Landlord”) and __________________________ (“Tenant”), pursuant to which Tenant
leases from Landlord the land and building located at
_______________________________, as more particularly described in the Lease
(the “Premises”). Such guaranty is made pursuant to that certain Guarantee dated
as of ________ __, ____ (the “Guaranty”) from Guarantor to Landlord.
2.    The Guaranty has not been modified, changed, altered, supplemented or
amended in any respect, nor have any provisions thereof been waived.
3.    The Guaranty is valid and in full force and effect on the date hereof.
4.    No voluntary actions or, to Guarantor’s best knowledge, involuntary
actions are pending against Guarantor under the bankruptcy laws of the United
States or any state thereof.
5.    This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.
The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.
Dated: ____________, 2013
GUARANTOR:


______________, a ___________________




By:     
Name:
Title:





G-1

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)




By:                     
Name:                     
Title:                     






--------------------------------------------------------------------------------



EXHIBIT I







    